Case MDL No. 3006 Document 14-2 Filed 05/06/21 Page 1 of 3




              EXHIBIT 1
                Case MDL No. 3006 Document 14-2 Filed 05/06/21 Page 2 of 3




                                                                               Andrew L. Reissaus
                                                                                    dir 202 898 5855
                                                                    areissaus@hollingsworthllp.com




July 20, 2020

VIA ELECTRONIC MAIL

Raymond C. Silverman
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, New York 11050
rsilverman@yourlawyer.com

       Re: Merced v. NPC, No. 8:20-cv-00587 (M.D. Fla.); Colella v. NPC, No. 3:20-CV-00367 (D.
       Conn.); Giancaspro v. NPC, No. 3:20-CV-00346 (M.D. Fla.); Dean v. NPC, No. 2:20-cv-02755
       (D.N.J.); Gustin v. NPC, No. 2:20-cv-02753 (D.N.J.)

Dear Mr. Silverman:

        Pursuant to the Protective and Confidentiality Orders and Agreements entered in the above
referenced cases, NPC is producing documents that NPC previously in the Lauris and McWilliams Tasigna
matters. The below referenced documents were delivered this morning by FedEx to the address above on a
hard drive. The deposition transcripts of NPC witnesses and associated exhibits taken in those matters are
also being provided by ShareFile link at https://hollingsworthllp.sharefile.com/f/fo5fabe3-91bd-4244-9fb4-
9214a5eed8ae. We have provided access to you and Mr. Oxx.

   PRODUCTION INFO          BEG PRODNO       END PRODNO          IMAGES              ZIP FILE NAME

TREDI Production 1        TREDI1           TREDI1437052      1,437,052 images   251988-001 (Hard Drive)
                                                             (12,535 docs)
TPROD Production 1        TPROD1           TPROD4084         4,084 images       251947-001 (Hard Drive)
                                                             (17 docs)
                          TPROD4085        TPROD522205       518,121 images     251989-001 (Hard Drive)
                                                             (75,392 docs)
                          TPROD522206      TPROD1598303      1,060,474 images   251957-001 (Hard Drive)
                                                             (49,482 docs)
                          TPROD633897      TPROD854734       171 images         251959-001 (Hard Drive)
                                                             (6 docs)
                          TPROD1598304     TPROD4842539      1,211,846 images   251962-001 (Hard Drive)
                                                             (59,812 docs)
                          TPROD1684199     TPROD4989266      1,324,016 images   251963-001 (Hard Drive)
                                                             (59,788 docs)
                          TPROD2191975     TPROD4991481      857,316 images     251964-001 (Hard Drive)
                                                             (59,795 docs)
              Case MDL No. 3006 Document 14-2 Filed 05/06/21 Page 3 of 3

Raymond C. Silverman
July 20, 2020
Page 2

                           TPROD4991482      TPROD9120022      980,632 images     251979-001 (Hard Drive)
                                                               (27,428 docs)
                           TPROD5002271      TPROD9126489      1,301,033 images   251980-001 (Hard Drive)
                                                               (27,424 docs)
                           TPROD5769767      TPROD8134250      471,438 images     251981-001 (Hard Drive)
                                                               (27,426 docs)
                           TPROD5894742      TPROD9227276      680,341 images     251982-001 (Hard Drive)
                                                               (27,437 docs)
                           TPROD5998475      TPROD8953925      447,393 images     251983-001 (Hard Drive)
                                                               (27,413 docs)
                           TPROD5998531      TPROD8475157      354,800 images     251984-001 (Hard Drive)
                                                               (27,425 docs)
                           TPROD9227277      TPROD9234551      7,275 images       251960-001 (Hard Drive)
                                                               (552 docs)

        The hard drive contains the images and load files. Corresponding text files are contained in a
folder titled “TEXT”. The hard drive uses encryption. The password for the hard drive is: Santa
Ana_blue_Vermont_forty-five
        If you have any questions relating to the output data or images, please contact me or our Director
of Litigation Support, Jeff Slater ((202) 898-5868; jslater@hollingsworthllp.com).

                                             Sincerely,


                                             Andrew Reissaus

cc:    Christopher Oxx, Esq.
